DETAILED ACTION
1.	Claims 1-4, and 7-20 have been presented for examination. 
	Claims 5 and 6 have been cancelled.
	Claim 20 is newly added.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/21 has been entered.
	i)	In view of Applicants arguments and amendments an additional prior art rejection has been presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claim(s) 1-4, 7-11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra et al. U.S. Patent Publication No. 2016/0018125 in view of the background of the instant application. 

Regarding Claim 1: The reference discloses A thermal energy storage simulator system, comprising: 
a design tool having a user input, (Hamstra. [0065]-[0080], reciting various types of user input) constant parameters ([0061]-[0062], reciting various constants) and a recommendation output, the user input allowing a user to enter project characteristics, (Hamstra. [0065]-[0080], reciting various types of user input) the recommendation output creating a set of recommended parameters based upon the project characteristics provided by the user, (Hamstra. [0081]-[0082], automatic generation of neural net training and models reads on the recommendations as recited) the recommended parameters of the project characteristics relate to a dual flow injection and extraction system such that simultaneous injection and extraction of heat is accounted for, (Hamstra. [0027]…In binary representation, it may be assumed that one flow rate may be represented by 000, a second by 001, a third by 010, a fourth by 011, a fifth by 100, a sixth by 101, a seventh by 110, and an eighth by 111.” The Examiner notes that “such that simultaneous injection and extraction of heat is accounted for” represents an intended use and therefore is not afforded patentable weight) the design tool creating a saved set of system parameters; (Hamstra. “[0096] Transfer function and coefficients are stored in data files”)
a simulation analyzer in communication with the design tool such that the saved set of system parameters is transferred to the simulation analyzer, the simulation analyzer having an input for entering variables, (Hamstra. [0081]-[0082], automatic generation of neural net training and models reads on the recommendations as recited) the simulation analyzer creating a saved simulation; (Hamstra. “[0096] Transfer function and coefficients are stored in data files”)
an output tool in communication with the design tool and the simulation analyzer such that the saved set of system parameters and the saved simulation are transferred to the output tool, the output tool having an output for expressing the saved set of system parameters and the saved simulation to the user, the output tool having a database for generating and recording the simulation results. (Hamstra. “[0094] Convert performance arrays, transfer function and run schedules to data files (delimited text files) for use in Java module (automated process)”)

Hamstra does not explicitly disclose the project characteristics including at least two ring-shaped zones in a single borefield, each of the ring-shaped zones having a different temperature, each of the at least two ring- shaped zones operating independently of each other such that injection and extraction into each of the at least two ring-shaped zones are independent of each other.
However the background of the instant application recites at least two ring-shaped zones in a single borefield, each of the ring-shaped zones having a different temperature, each of the at least two ring- shaped zones operating independently of each other such that injection and extraction into each of the at least two ring-shaped zones are independent of each other. (Paragraph 4 of the instant application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the zones as per the background of the instant application in view of the system in Hamstra in order to allow for an “energy and cost efficient heating and cooling system” (Hamstra, Paragraph 4) as well as “predicting an increase or decrease in the temperature of one of the plurality of thermal sources or sinks; (2) determining an impact of the predicted increase or decrease on a capacity of the system, efficiency of the system, energy consumption of the system, or cost; and (3) adjusting a temperature of one of the plurality of thermal energy sources or sinks based upon the determined impact.” (Hamstra, Paragraph 10)

Regarding Claim 2: The reference discloses The thermal energy storage simulator system of claim 1 wherein the project characteristics include borehole dimensions and time parameters. (Hamstra. [0075]-[0080] and [0117])

Regarding Claim 3: The reference discloses The thermal energy storage simulator system of claim 1 wherein the set of recommended parameters includes bore field dimensions, (Hamstra. [0075]-[0080] and [0117]) number of boreholes ([0088]), number of zones, separation distance between boreholes, radius of boreholes and size of pipes in borehole. ([0075]-[0080])

Regarding Claim 4: The reference discloses The thermal energy storage simulator system of claim 2 wherein the borehole dimensions are adjustable to simulate a variable number of u-tubes within each borehole. (Hamstra. [0075]-[0080] and [0117] The Examiner notes that the borehole dimensions are adjustable since they are defined in the MATLAB input file. Further the recitation of “to simulate” represents an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, as noted above, then it meets the claim.)

Regarding Claim 7: The reference discloses The thermal energy storage simulator system of claim 6 wherein the input of the simulation analyzer accepts multiple inputs of heat information related to the injection and extraction systems. (Hamstra. [0065],[0070],[0078] represent some of the several heat parameters recited)

Regarding Claim 8: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input variables include inlet temperature and flow rate of the system. (Hamstra. [0070]-[0071])

Regarding Claim 9: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input variables vary between different portions of the modelled thermal energy storage system. (Hamstra. “[0035]… At step 401, the boundary conditions, e.g., minimum and maximum parameters (e.g., flow, temperature, and depth) for a borefield are defined.  At step 402, a detailed borefield model can be run through the boundary conditions to generate training data.  Previously known performance training data and the determined performance training data (step 403) can then be added to the neural network at step 404.  Similar steps can be taken with respect to the cooling tower (see steps 411-414).” The borefield and cooling tower represent different portions of the system)

Regarding Claim 10: The reference discloses The thermal energy storage simulator system of claim 1 wherein at least one of the recommended parameters being user adjustable within limits imposed by the project characteristics. (Hamstra. “[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)

Regarding Claim 11: The reference discloses The thermal energy storage simulator system of claim 1 wherein the user input further accepting the project characteristics of heating demand, cooling demand, heat production capacity and ground thermal properties. (Hamstra. “[0035] As described above, the neural network optimization techniques (e.g., genetic algorithm optimization and particle swarm optimization) can be used to design a heating and cooling system, such as a system including a geothermal borefield, auxiliary heat sources or sinks, and/or geothermal heat pumps.”)

Regarding Claim 13: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input of the simulation analyzer accepting a dynamic input for the input variables from a second simulation source. (Hamstra. “[0005] (1) simulating energy use of a virtual heating and cooling system operating a first potential thermal source or sink under a plurality of conditions; (2) simulating energy use of the virtual heating and cooling system operating a second potential thermal source or sink under a plurality of conditions…”)

Regarding Claim 14: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input of the simulation analyzer accepting multiple inputs of heat information. (Hamstra. [0065],[0070],[0078] represent some of the several heat parameters recited)

Regarding Claim 16: The reference discloses The thermal energy storage simulator system of claim 1 wherein the output tool updates the design tool as the simulation is being executed. (Hamstra. “[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)

Regarding Claim 19: The reference discloses The thermal energy storage simulator system of claim 1 wherein the output tool updates the simulation analyzer as the simulation is executed. (Hamstra. “[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)

Regarding Claim 20: Hamstra does not disclose however the background of the prior art discloses The thermal energy storage simulator system of claim 3 wherein the set of recommended parameters includes a set of interactions between pipes in the same borehole. (Background of the prior art, paragraph 4, “borehole contains several U-tubes…”)
	See motivation for claim 1.

5.	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamstra in view of the background of the instant application further in view of  Bagadi, Y. E. A., Gao, D. L., & Fadol, A. M. (2015). Finite element for simulating BHA-casing-rock interactions. Applied Mechanics and Materials, 723, 246-251. 

Regarding Claim 12: Hamstra and the background of the prior art does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the design tool uses a quadratic tetrahedron 3D finite element analysis to create the recommended parameters.
	However Bagadi discloses uses a quadratic tetrahedron 3D finite element analysis to create the recommended parameters. (Bottom of Page 248, “Procedures of the Finite Element Analysis….Meshing the BHA and Rock Brick: The BHA and drillstring were meshed into beam elements. Beam element types (B33) that provided in Abaqus/Explicit will be used because it is numerically difficult to compute the axial and shear forces in the beam by the usual finite element displacement method. For meshing the Rock use C3D10M (10-node modified quadratic tetrahedron).”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the quadratic tetrahedron 3D FEA of Bagadi for the system in Hamstra and the background of the prior art since it “is numerically difficult to compute the axial and shear forces in the beam by the usual finite element displacement method.” (Bagadi, Bottom of Page 248.)

6.	Claim(s) 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra and the background of the prior art. 

Regarding Claim 15: Hamstra and the background of the prior art does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses the saved simulation data in a chart form.
	Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (Hamstra. “[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 

Regarding Claim 17: Hamstra and the background of the prior art does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses temperature and heat flow results in a chart form.
Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (Hamstra. “[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 

Regarding Claim 18: Hamstra and the background of the prior art does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses temperature and heat flow results in a graphical form.
Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (Hamstra. “[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 
Conclusion
7. 	All Claims are rejected.		

8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	i)	Danko, U.S. Patent Publication No. 2012/0018120 is related to the field of geothermal energy extraction. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

SAA



July 30, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128